DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
All claims in the present application have effective filing dates on or after March 16, 2013. Therefore, the present application is being examined under the AIA  first to file provisions. 

Acknowledgements
This application is in response to amendments filed 21 March 2021 which are acknowledged. Claims 1, 3, 5, 8, 10, 12, 14-15, 17, 19, and 21-30 were pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Tom Fiala (USPTO Registration No. 43610) on 8 August, 2022.
The claims are amended as follows:
Please replace all previous claims with the attached amended claims.

Allowable Subject Matter
Claims 1, 3, 5, 8, 10, 12, 14-15, 17, 19, 21-22, 25, and 28 (renumbered claims 1-14) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest art of record, Salapura, discloses as previously discussed in the action mailed 30 March 2022. However, Salapura does not teach at least " determine whether a number of inactive software licenses of the first plurality of software licenses is less than the second number; in response to a determination that the number of inactive software licenses of the first plurality of software licenses is less than the second number: determine whether automatic license resource elasticity is enabled for the first plurality of software licenses by accessing a license reservation for the first plurality of software licenses that includes an indicator of whether automatic license resource elasticity is enabled for the first plurality of software licenses, wherein the license reservation is instantiated in response to receiving a request generated by a user via interaction with a user interface and wherein the user interface includes an element by which a user can indicate whether automatic license resource elasticity is enabled for the first plurality of software licenses, and in response to a determination that automatic license resource elasticity is enabled for the first plurality of software licenses”, “activate one or more software licenses of a second type and associate the one or more software licenses of the second type with the second one or more cloud-based resources” Moreover, the missing claimed elements from Salapura are not found in a reasonable number of references without employing hindsight reasoning. 
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the invention disclosed by Salapura because Salapura is not concerned with performing resource elasticity allocation selectively based on both user input via a graphical interface and through the use of a license reservation database.
The abovementioned claim limitations are present in independent claims 1, 8, and 15. Thus all claims depending on these claims are allowed under the same rationale.
NPL search was performed and relevant prior art was found.
Regarding patent eligibility, the claims do not recite a judicial exception and thus are eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                           
/JAMES D NIGH/Senior Examiner, Art Unit 3685